Citation Nr: 1705795	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from November 1963 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran presented sworn testimony during a video conference  hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's death in March 2010 was due to end state renal disease due to diabetes mellitus type II.

2.  At the time of his death, service connection was in effect for severe instability of the right knee, status post meniscectomy and residuals of a left hip intratrochanteral fracture.

3.  The Veteran's service-connected left hip disability contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.307, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal for the Veteran's cause of death there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. 3.312 (a).  To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359   (1995); 38 C.F.R. § 3.312 (c)(1).

The Appellant contends that the Veteran's service connected intratrochanteric fracture of the left hip contributed the Veteran's death.  The evidence supports the Appellant's contention and the Board finds that service connection is warranted.

The Veteran was service connected for a left hip intratrochanteric fracture at the time of his death.  A June 2016 specialist opinion solicited by the Board etiologically linked the Veteran's service connected hip disability as a contributory cause of his death.  The examiner wrote: 

"IT IS AT LEAST AS LIKELY AS NOT that the Veteran's left hip fracture contributed to his death.  While the Veteran certainly had multiple conditions which contributed to his overall morbidity and mortality, the evidence supports a decline in functional status after his hip fracture thus raising the possibility of a contribution of his hip fracture to his eventual mortality." 

The Board finds that this specialist opinion is most probative on the issue as the examiner reviewed the claims file and was uniquely qualified to address the issue of whether the Veteran's service connected left hip contributed to his death as an Internal Medicine Medical Doctor.  Considering the foregoing, the Board finds that service connection for the Veteran's cause of death is warranted.

ORDER

Service connection for the Veteran's cause of death is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


